Filed 6/2/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 109

Jonathan Horvath,                                  Petitioner and Appellant
     v.
State of North Dakota,                            Respondent and Appellee

                              No. 20190344

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Robin A. Schmidt, Judge.

AFFIRMED.

Per Curiam.

Steven J. Fischer, Bismarck, ND, for petitioner and appellant; submitted on
brief.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for respondent
and appellee; submitted on brief.
                               Horvath v. State
                                No. 20190344

Per Curiam.

[¶1] Jonathan Horvath appeals from an order denying his application for
post-conviction relief. Following a jury trial, Horvath was convicted of murder,
reckless endangerment, possession of a firearm by a convicted felon, and two
counts of terrorizing. Horvath petitioned for post-conviction relief alleging
ineffective assistance of counsel. The district court denied the application.

[¶2] We summarily affirm the district court’s order under N.D.R.App.P.
35.1(a)(2), concluding the court’s findings of fact are not clearly erroneous. The
district court did not err in determining that Horvath failed to establish
his trial counsel’s representation fell below an objective standard of
reasonableness. The evidence supports the district court’s findings that
Horvath’s counsel’s trial strategy was reasonable. N.D.R.App.P. 35.1(a)(2); see
Edwardson v. State, 2019 ND 297, ¶ 9, 936 N.W.2d 376.

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Daniel J. Crothers




                                        1